A0245B                          in a Criminal                                                                                                            l of I



                               UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America                                                        JUDGMENT IN A CRIMINAL CASE
                            v.                                                                   (For Offenses Committed On or After November I, 1987}


                  Guadalupe Lopez-Perez                                                          Case Number: 2: 19-mj-8946

                                                                                                 Roseline Dergregorian Feral
                                                                                                 Defendant's Attorney


REGISTRATION NO. 38263051
THE DEFENDANT:
 IZl pleaded guilty to count(s) I of Complaint  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section          Nature of Offense                                                                                        Count Number(s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                                                              1
 D The defendant has been found not guilty on count(s)                                    ~~~~~~~~~~~~~~~~~~-




 0 Count(s)   ~~~~~~~~~~~~~~~~~
                                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                       D TIME SERVED                                                           ~---3_0_ _ days
 IZl Assessment: $10 WAIVED         IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                     FILED
          DUSM                                                                                 ORABLE RUTH B                       EZ MONTENEGRO
                                                CLERK      u~, 01STHk~T ~~.~~i~r;~ 1 JJ ITED STATES MAGISTRATE JUDGE
                          '·       . • . -,.,.•·">C1>~i1'1()f-',,H.
                               ·::. ,...,, i.
                               -~~
                           i-: . -- .
                                                I t'.t-r··" •j·,o,   {f).:rb
                                                                     .
                                                                               .          -
                                                                                   .· . .. ,

Clerk's Office Copy                                                                                                                          2: l 9-mj-8946
